NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RICHARD JAMES PICCOLI,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-832
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Richard James Piccoli, pro se

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.